Citation Nr: 1734682	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pes cavus. 

2.  Entitlement to service connection for plantar fasciitis. 

3.  Entitlement to service connection for right wrist aneurysm. 

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a compensable evaluation for residuals of traumatic brain injury (TBI). 

6.   Entitlement to an initial evaluation in excess of 10 percent prior to August 23, 2013, and thereafter, in excess of 20 percent for lumbar spine disability.

7.  Entitlement to an initial evaluation in excess of 10 percent prior to August 23, 2015, and thereafter, in excess of 20 percent for neurogenic bladder disability. 

8.  Entitlement to an initial evaluation in excess of 10 percent for bowel dysfunction disability. 

9.  Entitlement to an initial evaluation in excess of 10 percent prior to August 23, 2013, and thereafter, in excess of 20 percent for intervertebral disc syndrome involving the left sciatic nerve disability. 

10.  Entitlement to an initial compensable evaluation prior to August 23, 2013, and thereafter, an evaluation in excess of 10 percent for right ankle disability. 

11. Entitlement to an initial evaluation in excess of 10 percent prior to August 23, 2013, and thereafter, in excess of 20 percent for intervertebral disc syndrome involving the right sciatic nerve disability. 

12.  Entitlement to an initial compensable evaluation prior to August 26, 2015, and thereafter, in excess of 10 percent for right knee disability.  


REPRESENTATION

Veteran represented by:	Mr. Kenneth H. Dojaquez, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1987 to April 2011. 

These matters come before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in Columbia, South Carolina (RO).  

In pertinent part of a September 2011 rating decision, the RO awarded service connection for lumbar spine, neurogenic bladder, right and left leg sciatica, and right ankle disabilities, and denied service connection for bowel dysfunction, right wrist aneurysm, pes cavus, and plantar fasciitis.  In a March 2013 rating decision, the RO awarded service connection for bowel dysfunction disability, and in a June 2013 rating decision, the RO awarded service connection for PTSD and residuals of TBI disabilities.  In a March 2014 rating decision, the RO granted service connection for right knee disability.  The Veteran appealed his initial assigned evaluations and the denial of his service connection claims.

By the way of a September 2013 rating decision, the RO increased the assigned evaluation for bowel dysfunction to 10 percent disabling, effective from the original date of claim.  In an October 2013 supplemental statement of the case (SSOC), the RO increased the assigned evaluations for lumbar spine disability to 10 percent disabling, for neurogenic bladder disability to 20 percent disabling, for right ankle disability to 10 percent disabling, for right leg sciatic disability to 20 percent disabling, and for left leg sciatica disability to 20 percent disabling, all effective from August 23, 2013.  In a February 2016 rating decision, the RO increased the assigned evaluations for right ankle disability to 10 percent disabling, effective from August 23, 2013, and for right knee disability to 10 percent disabling, effective from August 26, 2015.  As these awards do not reflect full benefit sought on appeal, the increased rating claims remain on appeal. 

The Veteran indicated his desire to testify before a member of the Board at the RO on his May 2013 substantive appeal, VA Form-9.  However, he subsequently withdrew his request for a Board hearing.  

The issues of entitlement to service connection for plantar fasciitis and entitlement to increased ratings for right knee, right ankle, lumbar spine, neurogenic bladder, bowel, and bilateral leg sciatica disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's pes cavus was demonstrated on his April 1987 examination prior to entrance into active service.  The presumption of sound does not apply. 

2.  There is clear and unmistakable evidence that the Veteran's pes cavus did not increase in severity beyond the natural progress of the disease during his period of service.

3.  The Veteran does not have a diagnosis of right wrist aneurysm or any other right wrist condition at any time during the pendency of the appeal. 

4.  Throughout the entire period under appeal, the Veteran's PTSD disability has been manifested by no more than irritability, anger management problems, concentration impairment, disturbance in mood and motivation, depressed mood, easily startled, and hypervigilance, which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during periods of stress.  

5.  At no point during the period under appeal has the Veteran's PTSD disability been manifested by symptomatology that is consistent with occupational and social impairment with reduced reliability and productivity.

6.  Throughout the entire period under appeal, the Veteran's residuals of TBI disability has been manifested by no more than Level 0 impairment of any cognitive function.








CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pes cavus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The criteria for entitlement to service connection for right wrist aneurysm have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.303 (2016).

3.  The criteria for entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

4.  Entitlement to a compensable evaluation for residuals of traumatic brain injury (TBI) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7; 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Review of the record shows that the Veteran filed his claims for service connection for pes cavus and right wrist aneurysm prior to separation from active service and in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  In November 2011, he signed a form acknowledging that he had been provided adequate notice.  

With respect to the claims of entitlement to increased initial ratings, these issues are downstream issues from that of service connection (for which a notice letter was duly sent in December 2012), additional notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The December 2012 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection.  The letter explained what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  These claims were most recently readjudicated in a February 2016 supplemental state of the case (SSOC).  There is no allegation of any error or omission in the notice provided.

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  He has been afforded VA examinations in January 2011, February 2013, August 2013, August 2015, and September 2015 in connection with these claims.  The Board finds the examination reports adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Generally, to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b) (2016).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Pes Cavus 

The Veteran seeks entitlement to service connection for pes cavus.  He asserts that his pre-existing pes cavus worsened as a result of his period of service.  

A review of the Veteran's April 1987 enlistment examination shows that he was assessed with moderate pes cavus, asymptomatic, without foot problems.  Here, the evidence shows that the Veteran had pre-existing pes cavus prior to his entrance into active service.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111. 

A pre- existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The questions on appeal now become whether there is evidence of increase in disability during service, and whether there is clear and unmistakable that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1111. 

The Board turns first to the question of whether there was evidence of increase in the Veteran's pes cavus during his period of service.  The available service treatment records confirm that the Veteran complained of bilateral foot pain and he was prescribed orthotic inserts.  See December 2002 and April 2003 service treatment records.  The Veteran was afforded a January 2011 VA examination prior to his separation in May 2011.  The report shows that the Veteran complained of bilateral foot pain which was worse with physical activity.  On clinical evaluation, it was noted that he had pes cavus, but there was no evidence of tenderness, swelling, or redness on clinical evaluation.  He did have contraction and shortening of plantar fascia, slight degree, bilaterally.   The Veteran required shoe inserts to relieve pain and symptoms.   The Veteran's claimed condition of bilateral plantar fasciitis was associated with his diagnoses of bilateral pes cavus and bilateral Achilles spurs, and left calcaneal spur.  

The report of an August 2013 VA feet examination continues to show diagnosis of bilateral pes cavus, moderate, as well as diagnoses of bilateral plantar fasciitis and bilateral calcaneal spurs.  (Notably, the Veteran has already been awarded service-connection for bilateral heel spurs noted on examination). 

Despite the lack of finding of worsening pes cavus on clinical evaluations in both January 2011 and in August 2013, the Board cannot ignore the medical evidence of in-service complaints of bilateral foot pain as well as the need for shoe inserts to relieve symptoms of pain.  As such, the Board finds that there is evidence of an increase in severity of the Veteran's bilateral pes cavus during his period of service.  The remaining question on appeal is whether there is clear and unmistakable that the increase in disability was either temporary or not beyond the natural progress of the disease.  38 U.S.C.A. § 1111. 

The Board again acknowledges the service treatment records corroborated the Veteran's lay assertions that he experienced increased bilateral foot pain during his period of service.  However, in an August 2013 VA medical opinion report, the VA examiner opined that the Veteran's pes cavus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  This opinion was based on a review of the claims folder, including the findings from the January 2011 VA examination report.  The VA examiner acknowledged that during the Veteran's period of service he developed bilateral plantar fasciitis and heel spurs due to overuse injuries.  The VA examiner further noted that a review of the medical literature showed that individuals with pes cavus (high arches) have an increased risk for developing plantar fasciitis.  The VA examiner stated that although the Veteran has developed plantar fasciitis, this is usually a self-limiting condition.  The VA examiner found that after a review of the claims folder, the Veteran's pes cavus remained moderate in nature.  The VA examiner concluded that the Veteran's pes cavus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by his period of service. 

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's opinion to be highly probative evidence and entitled to great weight. Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

Moreover, the Board has reviewed the service treatment records, and none of the service treatment records show a finding of permanent worsening of his pes cavus beyond the natural progression of the disease his period of service.

As described, the Veteran's pes cavus was demonstrated on his April 1987 examination prior to enlistment.  The evidence of record shows clearly and unmistakably shows that the pre-existing pes cavus was not permanently aggravated by the Veteran's military service beyond the natural progression of the disease.  Even though the Board cannot ignore lay evidence of increased bilateral foot symptomatology during service and since service, the Board finds that the Veteran is not competent as to the question of whether his underlying preexisting disorder was permanently aggravated beyond its natural progress in service.  The Board finds that the 2013 VA examiner's medical opinion carries far more weight, and the claim must be denied.  As such, the Veteran's feet were not presumed sound at his enlistment into service and the presumption of aggravation has been rebutted. The Veteran's claim for service connection for pes cavus is denied.

Right Wrist Aneurysm 

The Veteran contends that he has a current right wrist disorder that is related to his service.  The Board also notes that the Veteran has not claimed that his right wrist disorder was associated with exposure to environmental hazards during service, nor does the evidence of record otherwise reflect such.

A review of the Veteran's service treatment records show that in June 1999 the Veteran presented with complaints of a bump on his right wrist.  A fine needle aspiration was positive for arterial blood, and an assessment of possible radial artery aneurysm was given.  The Veteran was referred for an ultrasound of the right wrist, but the findings from that test are not available.  The report of a January 2011 VA examination prior to separation shows that the Veteran reported a history of aneurysm on right wrist from an injury when a softball hit his wrist.  The Veteran reported that the lump was still present, but he denied any pain or other symptoms.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, or heat on clinical evaluation.  The Veteran had full range of motion in his right wrist without evidence of pain on movement. No diagnosis was recorded regarding the Veteran's right wrist. 

The available post-service medical records do not show complaints or treatment for any right wrist problems.  In addition, the Veteran has not submitted any medical evidence of a current diagnosis involving his right wrist.

Although there is evidence of possible radial artery aneurysm noted in the service treatment records, there was no evidence of right wrist problems noted in the January 2011 VA examination prior to his separation from service.  None of the current medical evidence shows that the Veteran has been diagnosed with right wrist aneurysm or any other wrist problems.  While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with right wrist aneurysm or any other wrist problems at any time since he initiated his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, including lump on his right wrist, as a lay person he is not competent to associate any of his claimed symptoms to a diagnosed disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a right wrist aneurysm to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159 (a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statement offered by the Veteran in support of his own claim is not competent evidence of a disability of the right wrist.

Because the competent evidence of record does not substantiate a current diagnosis of a right wrist aneurysm or any other right wrist disability, the first element of service connection is not met, and service connection is therefore not warranted on that basis as to this claim.  See Degmetich v. Brown, 104 F.3d 132  (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353  (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the competent evidence is against the Veteran's claim of entitlement to service connection for right wrist aneurysm.  The benefit sought on appeal is accordingly denied.

3.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

PTSD Disability 

The Veteran seeks entitlement to a higher evaluation for his PTSD disability.  He asserts that his symptomatology is more severe than that associated with the current assigned 30 percent rating. 

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2016).   The Board notes that the record reflects that the Veteran also has diagnoses of attention-deficit/hyperactivity disorder (ADHD) and personality traits.  The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt dictates that such signs and symptoms will be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the report of a September 2015 VA examination, the VA examiner found that that the Veteran's symptoms relating to his ADHD and personality traits were aggravated by his PTSD disability, and it was not possible to differentiate what symptoms are attributable to each diagnosis.  Thus, the Board will consider all of his psychiatric symptomatology as part of his service-connected disorder for rating purposes.  See Mittleider, 11 Vet. App. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD, are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  

A 10 percent rating for PTSD manifesting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted when psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran filed his claim of entitlement to service connection for PTSD within a year of his separation from service.  A review of the record shows that he has been evaluated twice by VA and he has submitted the report of a private neuropsychiatric evaluation. 

The Veteran first underwent a VA psychiatric examination in February 2013 in conjunction with his claim of entitlement to service connection for PTSD.  That examination report shows that he reported that he was currently married to his second wife, and they had a good relationship.  He has a rocky relationship with his son from his first marriage.  He enjoyed playing golf, working on his car, and walking his dog.  He had some golf friends with whom he socialized.  He reported that he had finished his educational degree in workforce education development and he had recently started a new job.  The Veteran denied receiving any mental health treatment.  

On clinical interview, the Veteran complained of irritability, nightmares, decreased motivation and pleasure with activities, mild concentration impairment, easily startled, and easily angered.  The 2013 VA examiner observed that his mood was mildly depressed.  The Veteran reported no thoughts of self-harm or harm to others.  He made good eye contact, his speech is normal rate and volume, his affect is full and congruent, he was logical and goal oriented, his memory was intact, and his insight and judgement were fair.  

The 2013 VA examiner found that the Veteran's symptomatology supported a diagnosis of PTSD.  The examiner found that the Veteran's PTSD was manifested by symptoms of depressed mood, disturbances in motivation and mood, and difficulty with establishing and maintaining relationships.  It was noted that the Veteran's symptoms of irritability, being easily startled, hypervigilance, and nightmares primarily affected his social functioning.  His PTSD was evaluated as mild and he was assigned a GAF scaled score of 65.  The VA examiner opined that the Veteran's PTSD symptoms caused him occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Veteran submitted the report of a June 2013 private neuropsychiatric evaluation, in which the private evaluator found that the Veteran's symptomatology supported a diagnosis of ADHD.  The private evaluation did not indicate that the Veteran complained of PTSD symptoms or show a diagnosis of PTSD.  However, the report does show that the Veteran reported that he was short-tempered and he had difficulties in managing his anger.  It was noted that he had physical pain that interfered with concentration as well as caused him sleep disturbances.  
The Veteran reported symptoms of anxiety and stress, though the private evaluator considered his degree of stress to be within the normal range.  The Personality Assessment Inventory (PAI) test results revealed the Veteran acknowledged being impulsive and reckless during his adolescence, and he continued to have symptoms of thinking and concentration problems, mood lability, and pain/somatic issues.  The neuropsychological evaluation provided variable test results with the Veteran performing efficiently on executive functioning tests, but he showed mild weakness on a rapid multitasking test and there was evidence of impulsive behavior.  His visual working memory and anterograde memory were evaluated as intact, though there was some weakness with regard to his immediate learning memory.   The private evaluator concluded that testing revealed that the Veteran had attention difficulties as well as being impulsive and emotionally reactive.   The private evaluator concluded that the evaluation supported a diagnosis of ADHD, combined type. 

The Veteran was afforded his most recent VA psychiatric examination in September 2015.  That examination report continues to reflect a diagnosis of PTSD.   It was noted that the Veteran's PTSD disability aggravated his symptoms attributed to his ADHD (inattention and difficulties with concentration) and those symptoms attributed to his personality traits (irritability, problems with anger management, and impulsivity).  The Veteran's PTSD symptoms were primarily manifested by disturbances in motivation and mood.  The VA examiner opined that the Veteran's PTSD disability is manifested by mild occupational and social impairment, resulting in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

During clinical interview, the Veteran reported that he felt that his irritability caused him problems with his relationships, and his hypervigilance and anger management problems had progressively worsened.  He denied being physically violent, but he reported that he does break things at home.  He also complained of being easily startled and sleep impairment.  He reported that he had a good relationship with his wife, he goes out shopping, he does yardwork and cooking, and he had some friends.  With respect to his job, the Veteran stated that he had recently been commended for his work in creating training videos.  He stated that he had difficulty with some bothersome students, and once, he was "spoken to" by his supervisor, but he denied any problems with his supervisor or co-workers.  

 On mental status evaluation, the 2015 VA examiner observed that the Veteran was appropriate and pleasant during the initial greeting.  His speech was of normal rate and volume; however, he was verbose and had to be interrupted at times.  He initially tolerated the interruption well, but became irritated later in the interview.  His mood was "ok."  His affect was normal, but he became irritated as the interview progressed and he was asked to provide greater detail.  His grooming was excellent as well as his hygiene.  His thoughts were logical.  There was no evidence of suicidal or homicidal ideations, or evidence of hallucinations, fixed false beliefs or obsessions.  He did report a repetitive behavior of checking locks in the house multiple times at night, but the VA examiner felt this was associated with his PTSD, as opposed to a true obsession.

Based on a review of the claims folder and findings from clinical evaluation, the 2015 VA examiner found that the Veteran currently reported fewer symptoms than he did when previously evaluated by VA.  For instance, he did not report any nightmares.  In addition, VA examiner concluded that despite his symptoms, the Veteran had maintained steady employment and his disability did not appear to result in occupational dysfunction.  The VA examiner found that the Veteran had mild social dysfunction stemming largely from his irritability and anger management symptoms.

Here, the Veteran seeks an initial evaluation in excess of 30 percent for his PTSD disability.  He asserts that his disability is manifested by symptomatology that is more severe than that associated with his currently assigned evaluation.  

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD disability was manifested predominantly by symptoms no more severe than the following: irritability, being easily angered, concentration impairment, hypervigilance, being easily startled, disturbances in motivation and mood, occasional depressed mood, and sleep impairment.  It was felt that his irritability and anger management problems caused him some social impairment with establishing and maintaining effective relationships. 

Even though the Veteran's mood had been described as depressed and he has irritability and anger management problems that impact his social functioning, these symptoms are contemplated in the 30 percent evaluation.  Moreover, both VA examiners found that the Veteran's PTSD symptoms resulted in mild functional impairment.  The 2015 VA examiner found that the severity of the Veteran's PTSD disability had not declined since the 2013 VA examination, but rather, the Veteran reported less symptomatology during clinical evaluation.  Both VA examiners opined that his disability results in no more than decreased working efficiency and inability to perform occupational tasks only during periods of significant stress.  

The Veteran takes medication for his ADHD symptoms as needed, which he reported does provide him with some relief with executive functioning impairment noted on his June 2013 private neuropsychiatric evaluation.   Moreover, despite his disability, his symptoms did not cause him occupational impairment.  In this regard, the VA examiners noted that the Veteran had successfully finished his education degree and he had maintained steady employment.  While he had some difficulty with instructing bothersome students, he has been commended for his work in training others.  He specifically denied any problems with his supervisor and co-workers.  Overall, the Veteran's symptomatology does not support an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

At no point during the appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence does not show the Veteran to have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, and impaired abstract thinking, or other symptoms that are characteristic of a 50 percent rating.  Rather, the Veteran was cooperative and participated effectively during his examinations, he denied any suicidal or homicidal intent, and he has demonstrated that his speech, thought process, though content, and judgment were intact.  There was evidence some weakness with regard to his immediate learning memory that associated with his ADHD, and for which he takes medication with some relief.  His short-term and long-term memories have been evaluated as intact.  Although it was felt that the Veteran's irritability and anger management problems impacted his social functioning and caused him difficulty with maintaining and establishing relationships, the Veteran has reported that he continues to have some friends from golf and he has a good relationship with his wife.  

The Board acknowledges that the Veteran's PTSD disability has been manifested by disturbances in motivation and mood, which is one of the symptoms listed under the criteria for a 50 percent rating.  However, symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list and are intended to service as examples.  Mauerhan, 16 Vet. App. at 442.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, VA considers all symptoms of a claimant's condition that affect his level of occupational and social impairment.  Here, the Veteran's disability has been consistently characterized as mild in severity and as reflected by the assigned GAF scaled score of 65, which is more consistent with the current assigned 30 percent rating.  The Board finds that the preponderance of the competent medical evidence is against the assignment of a 50 percent evaluation for PTSD disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also considered the Veteran's entitlement to a higher 70 or 100 percent disability rating.  There is no indication of occupational and social impairment with deficiencies in most areas or total occupational and social impairment, as would be required by either higher rating.  There is no evidence of suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Or any evidence of gross impairment in thought processes and communication or persistence danger of hurting self or others; nor is there persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  The evidence as shown above does not show the level social and occupational impairment as contemplated by the 70 or 100 percent schedular evaluations. 

The Board finds that a review of the record does not demonstrate that the Veteran's symptomatology had worsened to a level more severe than 30 percent disabling at any point during the period under appeal.  As such, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  See 38 C.F.R. § 4.1.

In short, after a review of all the evidence of record, the Board finds that for the entire period under appeal, the weight of the evidence of record do not demonstrate that Veteran's PTSD disability supports an evaluation in excess of 30 percent.  At no point does the weight of the evidence that his symptomatology warrants an assignment of the next higher, 50 percent, rating for PTSD (and does not approximate those criteria).   Accordingly, an increased disability rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

TBI Disability

The Veteran seeks an initial compensable evaluation for his service-connected residuals of TBI.  He contends that his disability is more severe than reflected by the current assigned noncompensable rating. 

Diagnostic Code 8045 provides for the evaluation of TBI. 38 C.F.R. § 4.124a (2016).  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

The Veteran filed his claim for service connection for residuals of in-service traumatic brain injury within one year of his separation from service.  During the pendency of the appeal, he was afforded VA examinations in February 2013 and August 2015 to determine the nature and severity of his residuals of TBI.  In addition, the Veteran has submitted the report of a private June 2013 neuropsychiatric evaluation. 

The February 2013 and August 2015 VA examination reports contain similar findings.  These reports show that the Veteran reported a history of an in-service injury from an improvised explosion device (IED) blast.  He reported that he experienced a feeling of being dazed and headache, but denied any other symptoms at that time.  He further reported that his symptoms resolved without any recurrence.   On clinical evaluation, the VA examiners observed no evidence of impairment of memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, vision, neurobehavioral, communication, or consciousness.  The VA examiners found that the Veteran had suffered a mild TBI, but he did not have any residuals of his in-service TBI.  

The report of the June 2013 private neuropsychiatric evaluation has been described in detail in the above section.  Notably, the report does not contain findings of residuals of TBI, nor did the private evaluator conclude that the Veteran's symptoms were attributable to his history of TBI. 

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the VA TBI examinations.  The first facet is memory, attention, concentration and executive functions.  A level of severity of "0" has been assigned for the memory, attention, concentration, and executive functions facet, indicating that there was no evidence of impairment on clinical evaluation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment of memory, attention, concentration, or executive functions.

The Board acknowledges that the June 2013 private neuropsychiatric evaluation shows that the Veteran has symptoms of inattention, concentration impairment, and some weakness with regard to immediate learning memory, which resulted in executive functioning impairment.  These symptoms have been attributed to his diagnosis of ADHD, which is considered a part of the  30 percent evaluation for his PTSD disability under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Because his inattention, concentration impairment, and executive function impairment have already been contemplated by the 30 percent rating under Diagnostic Code 9411, the symptoms may not be considered in rating TBI residuals under Diagnostic Code 8045.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A level of severity of "0" has been assigned for the judgment facet, indicating that the examinersfound evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  The Veteran's judgement has been consistently evaluated as intact during the pendency of the appeal. 

A level of severity of "0" has been assigned for the social interaction facet, indicating that the examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless social interaction is occasionally inappropriate.  There was no evidence of inappropriate behavior on clinical evaluation by the VA examiners or the private evaluator.  Rather, his behavior has been consistently considered appropriate during the pendency of the appeal.  The Board finds that a higher level of severity of "1" for social interaction has not been shown by the evidence of record. 

A level of severity of "0" has been assigned for the orientation facet, indicating that the examiner found evidence that the Veteran is always oriented to person, time, place, and situation.  He has consistently been evaluated as alerted and oriented during clinical evaluation by the VA examiners and the private evaluator.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time, but mildly slowed at times due to apraxia (in ability to perform previously learned motor activities.  There is no finding of motor impairment during the pendency of the appeal. 

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the examiners found such orientation is normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS. There is no finding of visual spatial orientation impairment during the pendency of the appeal.

A level of severity of "0" is assigned for subjective symptoms facet that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The Veteran has not asserted that he has subjective complaints associated with his residuals of TBI that interfered with his activities of daily living as well as his work and familial relationships.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships. 

A level of severity of "0" has been assigned for the neurobehavioral effects facet, indicating that the examiner found no neurobehavioral impairment.  As noted above, the findings on neurobehavioral evaluation during the June 2013 private neuropsychiatric evaluation have been attributed to his diagnosis of ADHD, and not associated with any residuals of TBI.  A higher level of severity of "1" is not warranted unless an examiner finds one or more neurobehavioral effects. 

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas. 

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not meet a total disability rating due to his state of consciousness.

In conclusion, at no point during the appeal has the evidence indicated that a compensable rating is warranted for the Veteran's TBI under Diagnostic Code 8045. While the Veteran has symptoms of executive functioning impairment, these symptoms are not attributable to his TBI. Using the table to evaluate cognitive impairment, the Veteran's residuals have not been rated as any more than at a level "0" impairment at any point during the appeal.  Using the table to evaluate subjective symptoms, the Veteran's TBI residuals have not been characterized as any more severe than a level "0."  An assigned value of "0" yields a noncompensable evaluation, and only one evaluation may be assigned for all of the applicable facets under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, an increased rating is not warranted, and the noncompensable evaluation currently assigned for the Veteran's TBI is most appropriate for the entire period under consideration.

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the Veteran's PTSD and TBI disabilities for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD and TBI disabilities are already contemplated by the respective schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Ratings in excess of those assigned are provided for more severe psychiatric symptoms as well as for cognitive impairment and other residuals of TBI, but the medical evidence reflects that those symptoms are not present.  There is no evidence of an exceptional or unusual disability picture pertaining to the Veteran's psychiatric disorder or to his residuals of TBI that render impractical the application of the regular schedular standards, and therefore, the criteria for referral for an extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

According to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In the absence of exceptional factors associated with the service-connected PTSD and TBI residuals disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a total disability based on individual unemployability (TDIU) is warranted in this instance.  As the Veteran is currently employed, TDIU is not for consideration.


ORDER

Entitlement to service connection for pes cavus is denied.  

Entitlement to service connection for right wrist aneurysm is denied.  

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied. 

Entitlement to a compensable evaluation for residuals of TBI is denied.  

REMAND

The Veteran seeks entitlement to service connection for bilateral plantar fasciitis and entitlement to increased ratings for his right knee, right ankle, lumbar spine, neurogenic bladder, bowel dysfunction, and bilateral leg sciatica disabilities.  A review of the claims folder reflects that additional development is needed prior to adjudication of the claims. 

The Veteran asserts that he has developed bilateral plantar fasciitis as result of his period of service due to injuries sustained from overuse.  A review of his service treatment records show that he complained of bilateral foot pain, and in the August 2013 VA examination report, the VA examiner noted that his in-service complaints of foot pain was attributed to bilateral plantar fasciitis for which he required in orthotic inserts.  While the August 2013 VA examiner characterized the Veteran's plantar fasciitis as self-limiting, it was identified as current diagnosed disability in the examination report and the VA examiner did not provide a medical opinion on whether the current diagnosed disorder was etiologically related to his period of service.   The Board finds that another VA foot examination is needed to determine whether the Veteran has current bilateral plantar fasciitis related to his period of service that is separate from his symptomatology attributed to his service-connected bilateral calcaneal spurs. 

With respect to the increased rating claims, VA last afforded the Veteran with VA examinations regarding his right knee and right ankle disabilities in August 2015.  Though these VA examination reports provided range of motion testing results, they did not provide results of all required musculoskeletal testing, as provided under Correia v. McDonald, 28 Vet. App. 158  (2016).  Specifically, the examiners did not note whether range of motion testing was performed on active and passive range of motion, the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing, and the examiner did not provide joint testing results for the left knee and left ankle.  Thus, the Veteran should be afforded new VA examinations to determine the severity of the right knee and right ankle disabilities.  Correia, 28 Vet. App. at 158.

Also, the Board remand is necessary to adequately address the claim for increase for lumbar spine disability to ensure the results of all required musculoskeletal testing is provided.  See Correia, supra.  Here, the Board finds that it does not appear that the examinations of record contain results of range of motion testing for pain on both active and passive motion in weight-bearing and non-weight-bearing.  As such, a remand is necessary to afford the Veteran another VA examination of the spine.

Since the findings in a new VA spine examination will also address the Veteran's associated neurologic conditions, the Veteran's service-connected neurogenic bladder, bowel dysfunction, and bilateral leg sciatica disabilities are intertwined with the remanded lumbar spine claim. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice regarding what is required to substantiate a claim for secondary service connection.
 
2. Contact the Veteran and request that he provide or identify any updated outstanding non-VA records pertinent to his right knee, right ankle, and lumbar spine and associated neurologic disabilities.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

3.  Obtain any outstanding relevant VA treatment records. 

4. Schedule the Veteran for a VA foot examination with the appropriate specialist to determine whether the Veteran has current diagnosis of plantar fasciitis that is related to his period of service.  A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. 

The examiner should provide the following opinions:

a).  Does the Veteran have a current diagnosis of bilateral plantar fasciitis?  If so, please identify the foot symptomatology that is attributable to his plantar fasciitis as opposed to his service-connected bilateral calcaneal spurs. 

b).  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed bilateral plantar fasciitis had its onset during a period of active service or is otherwise related to his period of service, to include proximately caused or aggravated by his service-connected bilateral calcaneal spurs?  In doing so, the examiner is asked to consider the Veteran's in-service complaints and treatment for foot pain as well as the findings in the January 2011 and August 2013 VA examination reports. 

If it is the examiner's opinion that there is aggravation of the currently diagnosed plantar fasciitis, he or she should attempt to identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5. Schedule the Veteran for VA examination(s) with an appropriate specialist to determine the nature and severity of his lumbar spine, right knee, and right ankle disabilities.  Forward the claims file to the examiner(s) for review of the case. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's lumbar spine, right ankle and right knee disabilities.  This should include notations on the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible to determine, please explain why this is the case.

The examiner(s) is asked to perform all necessary testing, specifically to include testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the opposite joint, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With respect to the lumbar spine disability, the VA examiner should also note whether the disability results in incapacitating episodes, and indicate the total duration of any episodes.  In addition, the VA examiner must also address the Veteran's associated objective neurological abnormalities, including his neurologic involvement in the lower extremities as well as his bowel and bladder impairments.  The specific nerves involved in the lower extremities should be identified, and the VA examiner is asked to describe severity, frequency, and duration of all symptomatology.  

The examiner(s) is asked to explain the reasons behind any opinions expressed and conclusions reached.

6. After completing any other development deemed necessary, adjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


